Case 2:19-cv-05030-JDW Document 95-2 Filed 12/14/20 Page 1 of 7




           EXHIBIT B
                Case 2:19-cv-05030-JDW Document 95-2 Filed 12/14/20 Page 2 of 7
Deposition of DANIEL PIPES                                            Lisa Barbounis v. Middle Eastern Forum, et. al.


                                                 - - -
   1                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA
   2
                                                 - - -
   3
         LISA BARBOUNIS,            :                          CIVIL ACTION
   4              Plaintiff,        :
                                    :
   5              vs.               :
                                    :
   6     MIDDLE EAST FORUM, et al., :
                  Defendants.       :                          NO. 2:19-cv-05030-GAM
   7
                                                 - - -
   8
                                Tuesday, November 17, 2020
   9
                                                 - - -
 10

 11                          Videotaped deposition of DANIEL PIPES,
 12      taken pursuant to Notice and remotely via Zoom at
 13      1650 Market Street, Philadelphia, Pennsylvania,
 14      commencing at 10:08 a.m., and reported
 15      stenographically by Grace M. Baldino, Professional
 16      Shorthand Reporter and Notary Public in and for the
 17      Commonwealth of Pennsylvania.
 18
                                                 - - -
 19

 20

 21

 22

 23

 24

                                        Everest Court Reporting LLC                                          Page: 1
                                 215-341-3616 transcripts@everestdepo.com
                Case 2:19-cv-05030-JDW Document 95-2 Filed 12/14/20 Page 3 of 7
Deposition of DANIEL PIPES                                            Lisa Barbounis v. Middle Eastern Forum, et. al.


                                                 - - -
   1     BY MR. CARSON:
   2               Q.        I know.     It's my fault.                     I get it.            It's
   3     not your fault in any way, correct?
   4               A.        They signed documents saying they were
   5     content with it.              Nobody complained after that
   6     point, after they signed the documents.
   7               Q.        So you don't feel responsible for anything
   8     at all?
   9                         MR. CAVALIER:           Object to form.
 10                                              - - -
 11                          (Indistinguishable cross-talk.)
 12                                              - - -
 13                          THE WITNESS:          I investigated and I
 14                mitigated the problem to everyone's
 15                satisfaction.           All four individuals directly
 16                involved were content with my resolution of it.
 17                I thought everything was fine.                             They indicated
 18                everything was fine.                  I refer you to the
 19                photographs of May 19th, 2019 at our gala in
 20                New York -- big smiles in a chorus line with
 21                Gregg and others.               Everything was fine, and
 22                then all of a sudden we got big problems.                                         Why?
 23                Well, Derek Smith Law Group entered the scene.
 24      BY MR. CARSON:
                                        Everest Court Reporting LLC                                        Page: 158
                                 215-341-3616 transcripts@everestdepo.com
                Case 2:19-cv-05030-JDW Document 95-2 Filed 12/14/20 Page 4 of 7
Deposition of DANIEL PIPES                                             Lisa Barbounis v. Middle Eastern Forum, et. al.


                                                  - - -
   1               Q.         Is the Middle East Forum a victim in this
   2     case?
   3               A.         Of course it is.              Of course it is.                      $31
   4     million for what, for made up stuff?                                   Tricia McNulty
   5     tells me that he sat too close to her, and then the
   6     complaint comes in.                  Oh, he tried to touch her
   7     bottom.             Oh, really?        Somehow it magically changed
   8     between November and June.                         Wonder how that
   9     happened.             Sex trafficking?               Oh, where did that come
 10      from?         Sexual assault?              Where did all these things
 11      come from?             Who came up with sex trafficking?
 12      Mr. Carson, who came up with sex trafficking?
 13                Q.         The United States Congress, Mr. Pipes.
 14                A.         United States Congress did not apply to
 15      Gregg Roman; Seth Carson did.
 16                Q.         Have you ever read the statute because --
 17                A.         I've read what you have produced and what
 18      words you put into their mouths.
 19                Q.         Have you ever read the sex trafficking
 20      statute --
 21                                               - - -
 22                           (Indistinguishable cross-talk.)
 23                                               - - -
 24                           THE WITNESS:          I do not need to know about
                                         Everest Court Reporting LLC                                        Page: 159
                                  215-341-3616 transcripts@everestdepo.com
                Case 2:19-cv-05030-JDW Document 95-2 Filed 12/14/20 Page 5 of 7
Deposition of DANIEL PIPES                                            Lisa Barbounis v. Middle Eastern Forum, et. al.


                                                 - - -
   1               the details of sex trafficking laws.                                   I need to
   2               know that that's what you claimed.
   3     BY MR. CARSON:
   4               Q.        So you don't know whether it applies to
   5     this situation or not, do you?
   6               A.        I know perfectly well that you make things
   7     up as you need to claim your $31 million, of which
   8     you get, what, 40 percent?                        How much does that come
   9     to, Mr. Carson?              That seems to come to about $14
 10      million for you.              That's a nice payday.
 11                Q.        That's what you think --
 12                A.        Good luck with that, Mr. Carson.                                I'll let
 13      you know that we're not gonna be paying you.                                            We're
 14      gonna fight you tooth and nail, as you can see.
 15                Q.        Right.    And then --
 16                A.        Good luck with your $14 million.
 17                Q.        If there's a judgment, you'll end up
 18      paying it, correct?
 19                A.        And so far, let me point out, Mr. Carson,
 20      you have paid us, not we have paid you.                                      Due to your
 21      mistakes, you have paid us, and, indeed, just a few
 22      minutes ago, you got another problem with Judge
 23      Wolson, didn't you?
 24                Q.        How much money have you received from our
                                        Everest Court Reporting LLC                                        Page: 160
                                 215-341-3616 transcripts@everestdepo.com
                Case 2:19-cv-05030-JDW Document 95-2 Filed 12/14/20 Page 6 of 7
Deposition of DANIEL PIPES                                              Lisa Barbounis v. Middle Eastern Forum, et. al.


                                                   - - -
   1     firm?
   2               A.        Something on the order of $5,000.
   3               Q.        And that was profit for you guys?
   4               A.        No.
   5                         MR. CAVALIER:             Object to form.
   6                         THE WITNESS:            It was the money that we had
   7               to pay our lawyers because of your -- your
   8               actions.
   9     BY MR. CARSON:
 10                Q.        So how much money have you made from our
 11      firm?
 12                          MR. CAVALIER:             Object to form.
 13                          THE WITNESS:            -- $5,000.
 14      BY MR. CARSON:
 15                Q.        You've made $5,000?
 16                A.        We didn't make it.                  We paid it to our
 17      lawyers because they had to spend time dealing with
 18      the things you raised wrongly.
 19                Q.        When did you pay it to your lawyer?
 20                          MR. CAVALIER:             Object to form.                    Hold up,
 21                hold up.        Do not answer any questions about
 22                bills or payments or --
 23                          MR. CARSON:           He raised the issue, Jon, not
 24                me.
                                          Everest Court Reporting LLC                                        Page: 161
                                   215-341-3616 transcripts@everestdepo.com
                Case 2:19-cv-05030-JDW Document 95-2 Filed 12/14/20 Page 7 of 7
Deposition of DANIEL PIPES                                            Lisa Barbounis v. Middle Eastern Forum, et. al.


                                                 - - -
   1                         MR. CAVALIER:           The instruction stands.
   2                         THE WITNESS:          So far, you have paid us.
   3               We have not paid you.                   I remind you of that.
   4               And you have more problems on your docket,
   5               don't you?        Daily reports to the judge.
   6               Remember those, Mr. Carson.
   7     BY MR. CARSON:
   8               Q.        I'm gonna direct you back to the question
   9     that we were discussing a moment ago in connection
 10      with the sex trafficking statute.                                  Have you ever
 11      reviewed that statute before?
 12                A.        I deal with the Middle East, Mr. Carson.
 13      I don't read sex trafficking statutes, but I know
 14      what the term means, and I know that Gregg did not
 15      engage in sex trafficking.
 16                Q.        Well, if you lure someone across national
 17      borders in order to try to engage them in sexual
 18      intercourse, isn't that what the statute states?
 19                A.        Only a perverted mind like your own would
 20      come up with an interpretation like that.                                        He went
 21      there to work.            He asked Matt Bennett first, he
 22      asked Marnie Meyer second, and he asked Lisa
 23      Barbounis third.
 24                Q.        Why didn't Marnie Meyer wanna go?
                                        Everest Court Reporting LLC                                        Page: 162
                                 215-341-3616 transcripts@everestdepo.com
